Citation Nr: 0816206	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected nephropathy with hypertension secondary 
to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected urinary incontinence secondary to 
service-connected diabetes mellitus.

3.  Entitlement to a compensable initial rating for service-
connected residuals of prostate cancer.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a gastrointestinal 
condition, including as secondary to PTSD.

6.  Entitlement to service connection for bilateral flat 
feet.

7.  Entitlement to service connection for a left ankle 
condition.

8.  Entitlement to service connection for a back condition.

9.  Entitlement to service connection for left ear hearing 
loss.

10.  Entitlement to service connection for right ear hearing 
loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for a sleep disorder.

13.  Entitlement to service connection for a skin condition 
on the chest, back, and arms.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In an April 2005 rating decision, the RO, inter 
alia, granted service connection for prostate cancer 
assigning a 100 percent rating from May 2004 to August 2004, 
and a noncompensable rating thereafter.  In this decision, 
the RO also denied service connection for PTSD, a 
gastrointestinal condition, bilateral flat feet, a left ankle 
condition, a back condition, bilateral hearing loss, 
tinnitus, a sleep disorder, and a skin condition.  In a July 
2005 rating decision, the RO, inter alia, granted service 
connection for nephropathy with hypertension, assigning a 30 
percent disability rating, and urinary incontinence, 
assigning a 20 percent disability rating.

Although the issue of service connection for hypertension is 
listed in the statement of the case and supplemental 
statements of the case, this issue is not on appeal.  Service 
connection was denied for hypertension in the April 2005 RO 
decision.  The veteran submitted a notice of disagreement on 
July 12, 2005.  On July 28, 2005, the RO granted service 
connection for nephropathy with hypertension.  As service 
connection for hypertension has been granted along with 
nephropathy, the issue of service connection for hypertension 
has been fully resolved and is not on appeal.

The claims for service connection for left ear hearing loss 
and an increased rating for service-connected urinary 
incontinence is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The veteran's nephropathy with hypertension has not been 
manifested by constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling.

2.  The veteran's residuals of prostate cancer are not 
manifested by local reoccurrence or metastasis.

3.  There is no competent evidence of record showing that the 
veteran currently suffers from PTSD, bilateral flat feet, a 
left ankle condition, right ear hearing loss, and tinnitus.

4.  A gastrointestinal condition, back condition, skin 
condition, and sleep disorder did not have their onset during 
active service or result from disease or injury in service.

5.  The veteran is not service connected for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for nephropathy with hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 3.159, 4.7, 4.104, 4.115, 
Diagnostic Code 7541 (2007).

2.  The criteria for an initial compensable disability rating 
for residuals of prostate cancer have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 3.159, 4.7, 4.104, 4.115, Diagnostic 
Code 7528 (2007).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

4.  The criteria for entitlement to service connection for a 
gastrointestinal condition, bilateral flat feet, a left ankle 
condition, a back condition, a skin condition, and a sleep 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

5.  The claims for service connection for a gastrointestinal 
condition and a sleep disorder as secondary to PTSD, lacks 
legal merit.  38 C.F.R. 3.310 (2007).

6.  The criteria for entitlement to service connection for 
right ear hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2001); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309, 3.385 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Nephropathy with hypertension

The veteran's nephropathy with hypertension has been 
evaluated as 30 percent disabling under Diagnostic Code 7541, 
which provides that diabetic nephropathy is to be rated on 
the basis of renal dysfunction.

The rating criteria provide that a 30 percent rating is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is warranted for 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
is warranted for persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Finally, a 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.  
38 C.F.R. § 4.115a.

Review of private and VA treatment records show that during 
the appeal period, the veteran's highest blood pressure 
readings were 134/110 mmHg in September 2004.  In addition, 
private and VA lab results revealed BUN, creatine, and 
albumin levels within normal limits.  

These results are consistent with the criteria for a 30 
percent disability rating and do not more closely approximate 
the criteria for a higher rating.  In this regard, the Board 
notes that the record contains no evidence of constant 
albuminuria or a definite decrease in kidney function.  
Moreover, there is no evidence of hypertension manifested by 
diastolic pressure predominantly 120 or more, as is required 
to meet the criteria for 40 percent disabling hypertension.  
See 38 C.F.R. § 4.104, DC 7101.  Thus, the preponderance of 
the evidence is against a higher rating for the veteran's 
nephropathy with hypertension.

B.  Residuals of prostate cancer

The veteran's residuals of prostate cancer are currently 
assigned a noncompensable rating under Diagnostic Code 7528.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent 
rating is assigned for malignant neoplasms of the 
genitourinary system.  A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals, as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b.  Under those criteria, a rating of 40 
percent is assigned for a voiding dysfunction requiring the 
wearing of absorbent materials that must be changed 2 to 4 
times per day, and a rating of 60 percent is assigned for a 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
4 times per day.  38 C.F.R. § 4.115a.

The evidence shows that there has been no local reoccurrence 
or metastasis of prostate cancer.  Private treatment records 
in 2004 reported the veteran's prostate cancer to be stable.  
During the May 2005 VA examination, the veteran reported 
having constipation, but not incontinence of fecal matter.  
It was noted that the only symptom in that area had been 
urinary urge incontinence.  Physical examination revealed 
normal penis, scrotum and testes; good anal sphincter tone; 
and no palpable prostatic tissue within the rectal ampulla.  
The diagnoses included urinary incontinence, which the 
examiner noted may be unrelated to the veteran's prostate 
cancer and its intervention and is a microvascular 
complication of diabetes mellitus.  Furthermore, VA and 
private treatment records are silent for any associated 
residuals aside from urinary incontinence.  In fact, in a 
letter dated April 2006 from the veteran's private physician, 
the veteran's prostate cancer was found to be under adequate 
control and he did not have any active symptomatology at that 
time.

Although Diagnostic Code 7528 provides that the veteran's 
disability should be rated under voiding dysfunction if there 
has been no local reoccurrence or metastasis, the veteran is 
already receiving a disability rating for voiding dysfunction 
for his urinary incontinence disability.  He is also 
separately service connected for nephropathy with 
hypertension and secondary to diabetes mellitus, a condition 
which, as detailed in the previous discussion, is rated as 
renal dysfunction.  Different problems resulting from a 
single injury may warrant separate ratings when none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, the veteran may not be rated for voiding 
dysfunction as a residual of his prostate cancer as he has 
already received a disability rating for urinary incontinence 
which involves the same symptomatology and would result in 
pyramiding.  38 C.F.R. § 4.14.

In his March 2006 substantive appeal, the veteran contends 
that he had constipation and incontinence of fecal matter.  
The medical evidence, however, does not show that this is a 
residual of his prostate cancer.  In fact, the May 2005 VA 
examination noted that the veteran had constipation; however, 
the examiner stated that the only related symptom was urinary 
incontinence.  Therefore, a higher rating for residuals of 
prostate cancer is not warranted.

C.  Conclusion

The veteran's and others' lay statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

For the reasons stated above, the preponderance of the 
evidence is against a higher rating for the veteran's 
nephropathy with hypertension and residuals of prostate 
cancer.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

In this case, the evidence does not show that the veteran 
currently suffers from PTSD.  Service medical records are 
silent for complaints or treatment of any psychiatric 
disability.  Furthermore, post-service treatment records do 
not contain any findings or diagnosis of PTSD and the U.S. 
Army and Joint Services Records Research Center (JSRRC) made 
a formal finding that the record lacked sufficient 
information to verify any inservice stressful event.  The 
only evidence that shows the veteran has PTSD are his own 
statements.  In the absence of any competent evidence of 
current PTSD, the Board must conclude the veteran does not 
currently suffer from this disorder.  

Likewise, the evidence shows that the veteran does not 
currently suffer from bilateral flat feet, a left ankle 
condition, tinnitus or right ear hearing loss.  In fact, 
post-service medical evidence is entirely negative for any 
competent evidence of the clinical presence of these 
conditions.  Service medical records do show that in a May 
1966 induction physical examination, the veteran was found to 
have pes planus and in an April 1968 report of medical 
history, a physician noted that the veteran had fractured his 
left ankle prior to entering service.  However, there were no 
complaints or treatment for either of these conditions during 
service.  Furthermore, the May 2005 post-service examination 
revealed no abnormalities of either feet or ankles.  The only 
evidence of the existence of these disabilities is the 
veteran's own statements.  In the absence of any competent 
evidence of bilateral flat feet, a left ankle condition, 
tinnitus or right ear hearing loss, the Board must conclude 
the veteran does not currently suffer from these 
disabilities.

Regarding the claims for a gastrointestinal condition, a back 
condition, a sleep disorder and a skin condition, post-
service medical treatment records show that the veteran had 
been diagnosed as gastroesophageal reflux disease (GERD), 
sleep apnea, skin rash.  Therefore, the first requirement for 
service connection for these claims, the existence of a 
current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
GERD, sleep apnea, or skin rash had their onset in service.  

Service medical records are silent for any findings or 
treatment of a gastrointestinal condition, a back condition, 
a sleep disorder, or a skin condition.  Separation 
examination reported the veteran's physical condition, 
including the G-U system, spine, and skin, as normal.  In his 
report of medical history at separation, the veteran denied 
having any skin diseases, back trouble of any kind, frequent 
trouble sleeping, indigestion or stomach, liver or intestinal 
trouble.  

Post-service private and VA treatment records show that the 
veteran was diagnosed and treated for GERD in February 2007, 
a back injury caused by a motor vehicle accident in January 
2000, sleep apnea in March 1997, and a skin rash in November 
2005 and May 2006.  There is no indication that the veteran 
received prior treatment for these conditions.  The long time 
lapse between service and any documented evidence of 
treatment preponderates against a finding of a 
gastrointestinal condition, a back condition, a sleep 
disorder, or a skin condition during service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In his March 2006 substantive appeal, the veteran contends 
that he developed a gastrointestinal condition, a back 
condition, a sleep disorder, and a skin condition during 
service.  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
veteran's current a gastrointestinal condition, a back 
condition, a sleep disorder, or a skin condition to service, 
and the medical evidence of record does not otherwise 
demonstrate it is related to service.  

The veteran also claimed service connection for his 
gastrointestinal condition and sleep disorder as secondary to 
PTSD.  Since the veteran is not service connected for PTSD, 
there is no basis to establish secondary service connection.  
See 38 C.F.R. § 3.310 (2006); Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  The claims for service connection as 
secondary to PTSD must be denied as a matter of law.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004 and January 2005.  The 
veteran received an additional letter in March 2006.  The 
issues were subsequently readjudicated by the May 2007 and 
September 2007 supplemental statements of the case.  

Regarding the claims for service connection, the notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claims such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran was notified that his claim for service 
connection for service-connected prostate cancer was awarded 
and was assigned a 100 percent rating from May 17, 2004, the 
date of his claim, to August 2004, and a noncompensable 
rating thereafter.  The veteran was also notified that his 
claim for service connection for nephropathy with 
hypertension was awarded with an effective date of May 17, 
2004, the date of his claim, and a 30 percent rating was 
assigned.  He was provided notice how to appeal those 
decisions, and he did so.  In a November 2005 letter, the RO 
informed the veteran that to establish entitlement to an 
increased evaluation for his service-connected residuals of 
prostate cancer and nephropathy with hypertension, the 
evidence must show that his condition "ha[d] worsened enough 
to warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  He was 
also provided statement of the case that advised him of the 
applicable regulations relating to disability ratings for the 
service-connected disabilities decided herein, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  He demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by private counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006). Thus, based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant and his representative what was 
necessary to substantiate his increased rating claims, and as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, and obtained medical opinions as to the etiology 
and severity of the nephropathy with hypertension, and 
residuals of prostate cancer disabilities.  In this case, 
however, VA need not obtain an examination for the claims of 
service connection for a gastrointestinal condition, a back 
condition, a sleep disorder, or a skin condition as the 
evidentiary record does not show that these current 
disabilities may be associated with an established event, 
injury, or disease in service; or otherwise associated with 
military service.  In addition, VA need not obtain an 
examination for the claims of service connection for PTSD, 
bilateral flat feet, a left ankle condition, tinnitus or 
right ear hearing loss as the evidentiary record does not 
show that the veteran currently suffers from these 
conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected nephropathy with hypertension secondary to 
service-connected diabetes mellitus is denied.

Entitlement to a compensable initial rating for service-
connected residuals of prostate cancer is denied.

Service connection for PTSD; a gastrointestinal condition, 
including as secondary to PTSD; bilateral flat feet; a left 
ankle condition; a back condition; right ear hearing loss; 
tinnitus; a sleep disorder; and a skin condition on the 
chest, back, and arms are denied.

REMAND

Review of the evidence of record shows that a letter from the 
veteran's private physician dated April 2004 stated that the 
veteran complained of having a slight increase in urinary 
frequency and nocturia.  During the May 2005 VA examination, 
the veteran was found to have incontinence of urine, that is 
urge incontinence; however, the examiner did not indicate the 
severity of the veteran's condition.  In the March 2006 
substantive appeal, veteran stated that he had leakage that 
required absorbent materials and that he must awake 
frequently to void at night.  Accordingly, as the record 
lacks specific evidence of the current severity of the 
veteran's urinary incontinence necessary to make a 
determination on whether he is entitled to a higher rating, a 
VA examination and opinion are required on remand in order to 
obtain a definitive medical opinion as to the severity of his 
urinary incontinence.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).

In addition, a VA examination is required for the claim for 
service connection for left ear hearing loss.  The record 
shows that the veteran was found to have defective hearing 
upon entrance to service with pure tone threshold, in 
decibels, of 40 at 4000Hz.  At separation, the veteran's pure 
tone threshold at 4000Hz increased to 50 decibels and the 
veteran was diagnosed as having partial deafness in the left 
ear.  The veteran should be scheduled for a VA examination to 
obtain a medical opinion to determine whether his preexisting 
left ear hearing loss was aggravated during service, beyond 
the natural progression of that disorder.  Id.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c).

On remand, the veteran should also be provided notice 
consistent with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
on the issues of entitlement to a higher 
rating for service-connected urinary 
incontinence.

2.  Following the above development, schedule 
the veteran for an appropriate VA examination 
to determine the current nature and severity 
of his service-connected urinary 
incontinence.  The claims folder, to include 
a copy of this remand and any additional 
evidence secured, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report.  All 
necessary tests should be conducted and all 
clinical findings reported in detail.

The examiner should determine whether 
the disability requires the use of an 
appliance or wearing of absorbent 
materials.  If the wearing of absorbent 
materials is required, determine the 
frequency with which the materials must 
be changed.  If the disability results 
in urinary frequency, determine daytime 
voiding interval and the number of 
times per night it causes the veteran 
to awaken to void.  The examiner should 
describe the impact of the service-
connected recurrent urinary tract 
infection on the veteran's employment 
and daily life.  

3.  Schedule the veteran for an audiological 
VA examination.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner should comment as to whether it 
is at least as likely as not that the 
veteran's prior left ear hearing loss was 
aggravated (underwent a permanent worsening 
beyond the natural progression of the 
disease) while he was in active service.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the evidence of record is not 
sufficient to enable a response to this 
inquiry, the examiner should so state.  

4.  Then, readjudicate the veteran's 
claims on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


